Exhibit Name of Grantee: Thomas L. Millner Number of Shares: Incentive N/A Nonqualified 111,720 Exercise Price: $8.68 per share STOCK OPTION AGREEMENT STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and between Cabela’s Incorporated, a Delaware corporation (the "Company"), and the undersigned employee of the Company or one of its Subsidiaries (the "Grantee"). W I T N E S S E T H : WHEREAS, to motivate key employees, consultants and non-employee directors of the Company and the Subsidiaries by providing them an ownership interest in the Company, the Board of Directors of the Company (the "Board") has established and the stockholders of the Company have approved, the Cabela’s Incorporated 2004 Stock Plan, as the same may be amended from time to time (the "Plan"); WHEREAS, the Compensation Committee of the Board (the "Committee") has authorized the grant to the Grantee of non-qualified stock options to purchase the Number of Shares described above of Common Stock (each, a "Share" and, collectively, the "Shares") at the Exercise Price described above per Share; WHEREAS, the shares underlying the grant of non-qualified stock options are not from the Plan, but rather are shares of authorized but unissued Common Stock of the Company; WHEREAS, the Grantee and the Company desire to have the non-qualified stock options granted by this Agreement governed by and subject to the same terms and conditions as if such non-qualified stock options were granted pursuant to the Plan; and WHEREAS, the Grantee and the Company desire to enter into an agreement to evidence and confirm the grant of such stock options on the terms and conditions set forth herein. NOW, THEREFORE, to evidence the stock options so granted, and to set forth the terms and conditions governing such stock options, the Company and the Grantee hereby agree as follows: 1.Certain Definitions.Capitalized terms used herein without definition shall have the meanings set forth in the Plan.As used in this Agreement, the following terms shall have the following meanings: a."Aggregate Exercise Price" shall have the meaning set forth in Section 6 hereof. 1 b."Covered Options" shall have the meaning set forth in Section 4(b) hereof. c."Exercise Date" shall have the meaning set forth in Section 6 hereof. d."Exercise Price" shall have the meaning set forth in Section 2(b) hereof. e."Exercise Shares" shall have the meaning set forth in Section 6 hereof. f."Grant Date" shall mean March 13, 2009. g."Grantee" shall have the meaning set forth in the introductory paragraph hereto. h."Normal Expiration Date" shall mean the eighth anniversary of the Grant Date. i."Option" shall mean the right granted to the Grantee hereunder to purchase one share of Common Stock for a purchase price equal to the Exercise Price and otherwise subject to the terms and conditions of this Agreement. j."Securities Act" shall mean the U.S. Securities Act of 1933, as amended. k."Share" or "Shares" shall have the meaning specified in the preambles hereto. 2.Grant of Options. a.Confirmation of Grant.The Company hereby evidences and confirms its grant to the Grantee, effective as of the Grant Date, of Options to purchase the Number of Shares described above.The Options are not intended to be incentive stock options under the U.S. Internal Revenue Code of 1986, as amended.This Agreement is subordinate to, and the terms and conditions of the Options granted hereunder are subject to, the terms and conditions of the Plan, which are incorporated by reference herein.If there is any inconsistency between the terms hereof and the terms of the Plan, the terms of the Plan shall govern.The Grantee hereby acknowledges that a copy of the Plan has been made available to the Grantee. b.Exercise Price.Each Share covered by an Option shall have an Exercise Price equal to the Exercise Price set forth above. 3.Exercisability. a.Options.Except as otherwise provided in Section 7(a) of this Agreement and subject to the continuous employment of the Grantee with the Company or one or more of the Subsidiaries until the applicable vesting date, the Options shall become vested and be exercisable as follows: at the rate of one-third of the Options on each of the first, second and third anniversaries of the Grant Date, with the result that 100% of the Options shall become vested and be exercisable on March 13, 2 b.Conditions.Shares covered by vested Options may, subject to the provisions hereof, be purchased at any time and from time to time on or after the date the corresponding Options become vested in accordance with the provisions of this Section 3 until the date one day prior to the date on which such Options terminate. c.Proprietary Matters Agreement.The Grantee acknowledges that, as a condition to granting the Options covered hereby, the Company has required the Grantee to enter into a Proprietary Matters Agreement with the Company. 4.Termination of Options. a.Normal Expiration Date.Subject to Sections 4 and 7, the Options shall terminate and be canceled on the Normal Expiration Date. b.Early Termination. i.Except as provided in this Section 4 and Section 7, if the Grantee's employment with the Company or any Subsidiary is voluntarilyterminated by the Grantee other than for Good Reason as provided in Grantee’s Employment Agreement dated March 13, 2009, (the “Employment Agreement”) prior to the Normal Expiration Date, any Options held by the Grantee that have not become vested on or before the effective date of such termination of employment shall terminate and be canceled immediately upon such termination of employment and the Covered Options (as defined below) shall remain exercisable solely until the first to occur of (A) the 90th day following the date of such termination or (B) the Normal Expiration Date, and shall automatically terminate and be canceled upon the expiration of such period.For purposes of this Agreement, all Options held by the Grantee on the effective date of such termination of employment that shall have become vested on or before such effective date shall be referred to as the "Covered Options". ii.Notwithstanding anything to the contrary contained herein, but subject to the provisions of Section 7, following a termination of Grantee's employment by reason of such Grantee's death or Disability, all of the Grantee's Options (whether or not then vested or exercisable) shall become immediately exercisable in full and shall remain exercisable solely until the first to occur of (A) the twelve-month anniversary of the date of such termination of employment or (B) the Normal Expiration Date, and shall automatically terminate and be canceled upon the expiration of such period. iii.Subject to the provisions of Section 7, following a termination of Grantee's employment by reason of the Grantee's Retirement, the Covered Options shall remain exercisable solely until the first to occur of (A) the twelve-month anniversary following the date of such Grantee's Retirement or (B) the Normal Expiration Date, and shall automatically terminate and be canceled upon the expiration of such period. 3 iv.Subject to the provisions of Section 7, if the Grantee’s employment is terminated by the Company without Cause or by the Grantee for Good Reason, in either case, within the meaning of the Employment Agreement, all of the Grantee’s Options (whether or not then vested or exercisable) shall become immediately exercisable in full and shall remain exercisable solely until the first to occur of (A) the twelve-month anniversary of the date of such termination of employment or (B) the Normal Expiration Date, and shall automatically terminate and be canceled upon the expiration of such period. v.Notwithstanding anything else contained in this Agreement, if the Grantee's employment with the Company or any Subsidiary is terminated for Cause (or if, following the date of termination of the Grantee's employment for any reason, the Committee determines that circumstances exist such that the Grantee's employment could have been terminated for Cause), all Options (whether or not then vested or exercisable) shall automatically terminate and be canceled immediately upon such termination. 5.Restrictions on Exercise; Non-Transferability of Options. a.Restrictions on Exercise.Once vested in accordance with the provisions of this Agreement, the Options may be exercised only with respect to full shares of Common Stock. No fractional shares of Common Stock shall be issued.Notwithstanding any other provision of this Agreement, the Options may not be exercised in whole or in part, and no certificates representing Shares shall be delivered, (i) unless all requisite approvals and consents of any governmental authority of any kind having jurisdiction over the exercise of the Options shall have been secured, and (ii) unless Section 5(c) shall have been satisfied. b.Non-Transferability of Options.Except as provided in the Plan, the Options may be exercised only by the Grantee or, following his death, by the Grantee's estate.Except as provided in the Plan, the Options are not assignable or transferable, in whole or in part, and may not, directly or indirectly, be offered, transferred, sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or encumbered (including, without limitation, by gift, operation of law or otherwise) other than by will or by the laws of descent and distribution to the estate of the Grantee upon the Grantee's death, provided that the deceased Grantee's beneficiary or the representative of the Grantee's estate shall acknowledge and agree in writing, in a form reasonably acceptable to the Company, to be bound by the provisions of this Agreement and the Plan as if such beneficiary or the estate were the Grantee. c.Withholding.Whenever Shares are to be issued pursuant to the Options, the Company may require the recipient of the Shares to remit to the Company an amount in cash sufficient to satisfy the statutory minimum U.S. federal, state and local and non-U.S. tax withholding requirements as a condition to the issuance of such Shares.In the event any cash is paid to the Grantee or the Grantee's estate or beneficiary pursuant to Section 7 hereof or any provision of the Plan, the Company shall have the right to withhold an amount from such payment sufficient to satisfy the statutory minimum U.S. federal, state and local and non-U.S. tax withholding requirements.The Committee may, in its discretion, require or permit the Grantee to elect, subject to such conditions as the Committee shall impose, to meet such obligations by having the Company withhold the number of Shares having a Fair Market Value sufficient to satisfy all or part of the Grantee's estimated total statutory minimum U.S. federal, state, and local and non-U.S. tax obligation with respect to the issuance of Shares upon exercise of Options. 4 6.Manner of Exercise.To the extent that any outstanding Options shall have become and remain vested and exercisable as provided in Sections 3 and 4 and subject to such reasonable administrative regulations as the Committee may have adopted, such Options may be exercised, in whole or in part, by notice to the designated officer of the Company (or designated third party administrator, if any) in writing given at least 5 business days (or shorter period permitted by any third party administrator) prior to the date as of which the Grantee will so exercise the Options (the "Exercise Date"), specifying the number of whole Shares with respect to which the Options are being exercised (the "Exercise Shares") and the aggregate Exercise Price for such Exercise Shares.On or before the Exercise Date, the Grantee (i) shall deliver to the Company full payment for the Exercise Shares in United States dollars in cash, or cash equivalents satisfactory to the Company, and in an amount equal to the product of the number of Exercise Shares multiplied by the Exercise Price (such product, the "Aggregate Exercise Price") and (ii) the Company shall deliver to the Grantee a certificate or certificates representing the Exercise Shares and registered in the name of the Grantee.In lieu of tendering cash, the Grantee may tender shares of Common Stock that have been owned by the Grantee for at least six months having an aggregate Fair Market Value on the Exercise Date equal to the Aggregate Exercise Price or may deliver a combination of cash and such shares of Common Stock having an aggregate Fair Market Value equal to the difference between the Aggregate Exercise Price and the amount of such cash as payment of the Aggregate Exercise Price, subject to such rules and regulations as may be adopted by the Committee to provide for the compliance of such payment procedure with applicable law, including Section 16(b) of the Exchange Act.The Company may require the Grantee to furnish or execute such other documents as the Company shall reasonably deem necessary (i) to evidence such exercise and (ii) to comply with or satisfy the requirements of the Securities Act, applicable state or non-U.S. securities laws or any other law. 7.Adjustment Event/Change in Control.In the event of an Adjustment Event or a Change in Control of the Company, the Grantee’s rights with respect to any Options granted pursuant to this Agreement shall be governed by the terms and conditions of the Plan. 8.No Rights as Stockholder.The Grantee shall have no voting or other rights as a stockholder of the Company with respect to any Shares covered by the Options until the exercise of the Options and the issuance of a certificate or certificates to the Grantee for such Shares.No adjustment shall be made for dividends or other rights for which the record date is prior to the issuance of such certificate or certificates. 9.Miscellaneous. a.Incorporation of Plan.The Plan is incorporated by reference and made a part of this Agreement, and this Agreement shall be subject to the terms of the Plan, as the Plan may be amended from time to time.This Agreement shall be construed as though it were an award under the Plan except insofar as the source of the shares underlying the Options shall be the authorized but unissued Common Stock of the Company. b.Notices.All notices and other communications required or permitted to be given under this Agreement shall be in writing and shall be deemed to have been given if delivered personally or sent by certified or express mail, return receipt requested, postage prepaid, or by any recognized international equivalent of such delivery, to the Company or the Grantee, as the case may be, at the following addresses or to such other address as the Company or the Grantee, as the case may be, shall specify by notice to the others: 5 i.if to the Company, to: Cabela's Incorporated One
